DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 8/24/2022 is acknowledged. Claims 1-8 and 10-17 are currently pending. Claims 6 and 11-17 have been withdrawn. Accordingly, claims 1-5, 7-8, and 10 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Maintained Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 2009/0209441 A1; Aug. 20, 2009) in view of Johnson et al. (WO 2009/006527 A1; Jan. 8, 2009) as evidenced by Ott et al. (US 4,332,609; Jun. 1, 1982).
Lange et al. teaches a succinated triglyceride oil derived from maleating triglyceride oil from a plant or land animal (abstract). As an emulsifier, this succinated triglyceride is optionally further reacted with polyamines to form a modified emulsifier (abstract and paragraph 10). Lange et al. specifically teaches reacting maleic anhydride with the triglyceride oil in a ratio where the maleic anhydride is added in excess of a 1:1 molar ratio as excess/unreacted maleic anhydride is removed after the triglyceride oil has been maleated (paragraph 17-24). Furthermore, Lange et al. specifically teaches adding up to 2.5 moles of anhydride to mole of triglyceride oil (paragraph 29). The combination of vegetable or animal triglycerides and a functionalized vegetable or land animal triglyceride oil offers low foaming tendencies, good lubricity, low toxicity (paragraph 9). The reference also teaches the triglyceride oils Includes triglycerides such as soybean oil ("SYBO") (paragraph 26). Lange also teaches polyetheramines (polyamines) such as the commercial "Jeffamines" from Huntsman, or those from Tomah, can produce water-dispersible amidic acid and imide derivatives (paragraph 36 and claim 4). The maleated vegetable oils and their derivatives can be easily self-emulsified in water by treatment with bases, and are useful at levels of about 0.5 or 1 to about 10 weight percent, more desirably from about 2 to about 8 weight percent in end use compositions, meaning that the composition that possess the modified maleated vegetable oil in this concentration are not adjuvant compositions (paragraph 37 and claim 8). Lange et al. further teach compositions which comprise just the modified maleated vegetable oil and a compatibilizing solvent at 0.1 to about 5%, leaving the remainder modified maleated vegetable oil to give concentrations of modified maleated vegetable oil in amounts that overlap with the concentrations required in claims 1 and 10 of the instant application (para [0017][ 0037]). The emulsifier is used for forming an oil in water emulsion (claim 1). With regards to instant claim 4, the instant specification in paragraph 0023 state examples of fatty acid esters include alkyl esters of vegetable oils such as methyl ester of soybean oil and as discussed supra, the reference teaches soybean oil. With regards to instant claim 5, the reference teaches triglyceride oils from vegetable sources and land animal sources and that the oil can be synthetic oil (Para 0001 and 0044-0046). With respect to the auxiliary component, the instant specification in paragraph 0065 teaches liquid carriers can be water and the reference discloses water being added in the composition (Abstract; Claims), which reads on the liquid carrier auxiliary component in the instant claim. Lange also states that typically anti-foam agents and corrosion inhibitors such as alkanol amine borates are also included (Para 0048). The evidentiary reference, Ott, teaches liquid fertilizer comprises a polyborate compound and the polyborate compound is formed by reacting boric acid (borate) compound with an alkanolamine (Abstract; claims 1-2). Thus, the alkanol amine borates taught by Lange read on the fertilizer recited in the instant claims. 
Lange et al. teaches the composition as discussed above, but does not teach a specific embodiment in which the oil is soybean oil and wherein the molar ratio of the maleated natural oil to derivative compound ranges from about 1:20 to about 20:1, as recited in the instant claims. The teachings of Johnson et al. help to cure this deficiency.  
Johnson et al. teaches a process of forming emulsifiers that involves providing maleated fatty acids and reacting with polyamines, such as the polyetheramine "JEFFAMINE" from Huntsman to provide the emulsifier (see entire document, especially abstract, para [001 0], [0020]-[0021 ]). Johnson et al. specifically teach that the maleated fatty acids should be provided in a molar excess to the polyamine such as a ratio of 2:1, which falls within the range claimed (para [0089]-[0100]). The motivation for including a molar excess of maleated fatty acids is to ensure that cross-linking of the maleated fatty acids is accomplished to build up molecular weight without leading to an excessive viscosity increase (para [0098]). Johnson et al. further teach that the polyetheramine modified maleated fatty acids may be present at preferably at least 50 wt% in the composition, providing an amount of the modified maleated fatty acids that overlaps with the amount required by claims 1 and 10 (para [0063]).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was filed to combine the teachings of Lange and Johnson as both the references are directed to emulsifiers/dispersants formed from maleated oils. It would been obvious to one of ordinary skill in the art to provide the maleated oil of Lange et al. in combination with the polyetheramine, such as the Jeffamines, in molar excess, such as 2:1 based upon the teachings of Johnson et al. One of ordinary skill in the art would have been motivated to do so in order to cross-link the maleated oil without increasing viscosity to an undesirable level and would have had a reasonable expectation of success in doing so. It further would have been obvious to select soybean oil and thus produce the instantly claimed invention since soybean oil is one of the suitable vegetable or animal triglycerides taught by Lange et al. Selection of a suitable oil from those already taught in the prior art is prima facie obvious and within the purview of one of ordinary skill in the art in the absence of evidence to the contrary.
It would have been obvious to a person of ordinary skill in the art at the time the present invention was filed to include alkanol amine borates in the composition of Lange because Lange in its teachings suggests that reduction in corrosion is desired in the metal working fluids (Para 0011 and 0039; Tables 1-2) and, as discussed supra, Lange teaches corrosion inhibitors such as alkanol amine borates can also be included in the composition. Thus, one skilled in the art would have been strongly motivated to include corrosion inhibitor in the composition to reduce corrosion in the metal working fluids. Further, Lange teaches alkanol amine borate as one of the corrosion inhibitors that is included in the composition and it would have been obvious to one of ordinary skill in the art to try and substitute the corrosion inhibitors disclosed by Lange as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
The amounts of maleated vegetable oil derivatives taught in the prior art overlap with those of the instantly claimed range. Lange et al. teach providing up to 2.5 moles of anhydride to 1 mole of triglyceride oil giving ratios of anhydride to oil that falls within the claimed range. Therefore, the amounts of maleated natural oil derivative as well as ratio of anhydride to oil also fall within the instantly claimed ranges. Further routine optimization is prima facie obvious and within the purview of one of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 2009/0209441 A1; Aug. 20, 2009) in view of Johnson et al. (WO 2009/006527 A1; Jan. 8, 2009) as evidenced by Ott et al. (US 4,332,609; Jun. 1, 1982) as applied to claims 1-5, 7, and 10 above, and further in view of Huntsman (The JEFFAMINE® Polyetheramines: 2007).
The teachings of the above references have been set forth above.
The above references do not specifically teach the polyetheramines are polyether monoamines. This deficiency is cured by Huntsman. The Huntsman product brochure for the Jeffamines Polyetheramines teaches polyether monoamines (bottom of first column and table on the third page). The wide range of molecular weight, amine functionality, repeating unit type, and distribution can provide flexibility in the design of new compounds or mixtures (first paragraph). Historically, the JEFFAMINE polyetheramine family consisted of monoamines, diamines, and triamines based on this core structure (first paragraph).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was filed to select one of the Jeffamine® polyetheramines available from Huntsman and thus produce the instantly claimed invention since Jeffamine polyetheramines are specifically taught by Lange et al. in paragraph 36. Selection of a suitable polyetheramine from commercially available polyetheramines is prima facie obvious and within the purview of one of ordinary skill in the art particularly since Lange et al. and Johnson et al. already teach that the Jeffamine polyetheramines are suitable. Furthermore, the Huntsman product brochure teaches the wide range of molecular weight, amine functionality, repeating unit type, and distribution can provide flexibility in the design of new compounds or mixtures (first paragraph). Therefore, it would have been obvious to optimize the selection of polyetheramine. One would optimize the selection of polyetheramine which reacts with the maleated oil to produce an effective emulsifier.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 8/24/2022 with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant argued that Lange does not teach an adjuvant composition comprising a solvent as required in the instant claims because Lange removes the solvent form the maleated vegetable oil by vacuum stripping prior to derivatizing the maleated vegetable oil.
In response, Lange discloses that majority of solvent may be gradually removed from the reaction (Para 0021). Firstly, Lange teaches that majority of solvent “may be” removed and does not require that solvent must be removed. Secondly, even in the case the solvent is removed, Lange teaches “majority” of the solvent may be removed and this suggests that not all of the solvent is removed and some of the solvent will be left in the composition. The instant claims do not require a particular amount of the solvent and thus any amount of solvent left in the composition would read on the instant claims. Therefore, applicant’s arguments regarding Lange not teaching the solvent in the composition are not persuasive at this time. 
Applicant further argued that when Lange’s derivatized maleated vegetable oil and alkanol amine borate constitute a proportion of a composition, the derivatized maleated vegetable oil is present in an amount of 0.1-10 weight percent which is significantly less than at least 50% by weight as required in the instant claims. 
In response, it is argued that while Lange teaches the derivatized maleated vegetable oil is present in an amount of 0.1-10 weight percent, Lange also teaches that the composition comprises a major amount of water (claim 7). As discussed supra, the Johnson reference teaches that the polyetheramine modified maleated fatty acids may be present at preferably at least 50 wt% in the composition, providing an amount of the modified maleated fatty acids that overlaps with the amount required by claims 1 and 10 (para [0063]). Johnson also teaches the modified maleated fatty acid compositions include water as a carrier (para 135). It would have been obvious to one skilled in the art to manipulate the amount of water and include at least 50 wt% of maleated oil in the composition because both Lange and Johnson are directed compositions comprising emulsifiers/dispersants formed from maleated oils and Johnson teaches that higher amounts of maleated oil (e.g. at least 50%) can be used in the composition. Thus, it would have been obvious to one skilled in the art to manipulate the amount of water and use amounts of the maleated oil which are known in the art. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616